      Case 2:19-cv-01216-TLN-DB Document 30 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BENJAMIN CHOYCE,                                   No. 2:19-cv-1216 TLN DB P
12                       Plaintiff,
13            v.                                         ORDER
14    M. OLIVERIA, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se with this civil rights action, has requested the

18   appointment of an attorney or mediator for settlement purposes. (ECF No. 24.) This motion

19   follows the July 23, 2020, order staying this case and referring it to the post-screening ADR

20   project. The Court therefore construes plaintiff’s motion, in part, as a notice of his willingness to

21   participate in the ADR project.

22          Plaintiff also requests the appointment of counsel because he is housed at Atascadero

23   State Hospital where he is being treated for hearing voices, severe depression, and a major

24   learning disability. He claims that appointment is necessary because he is “heavily medicated and

25   at times unable to comprehend things.”

26          The United States Supreme Court has ruled that district courts lack authority to require

27   counsel to represent indigent prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490

28   U.S. 296, 298 (1989). In certain exceptional circumstances, the district court may request the
                                                        1
      Case 2:19-cv-01216-TLN-DB Document 30 Filed 09/24/20 Page 2 of 2

 1   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d

 2   1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

 3            The test for exceptional circumstances requires the court to evaluate the plaintiff’s
 4   likelihood of success on the merits and the ability of the plaintiff to articulate his claims pro se in
 5   light of the complexity of the legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328,
 6   1331 (9th Cir. 1986); Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances
 7   common to most prisoners, such as lack of legal education and limited law library access, do not
 8   establish exceptional circumstances that would warrant a request for voluntary assistance of

 9   counsel.
10            In the present case, the Court does not find the required exceptional circumstances at this
11   time. While plaintiff contends that his ability to prosecute this action is hampered by his
12   placement at Atascadero State Hospital for “hearing voices, severe depression, and [a] major
13   learning disability,” plaintiff submits no documentary evidence in support of his motion. The
14   Court is thus unable to ascertain the extent, if any, to which his mental health problems affect his
15   ability to articulate his claims.

16            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for the appointment of
17   counsel (ECF No. 24) is denied without prejudice to its renewal.
18   Dated: September 23, 2020
19

20
21

22
     /DLB7;
     DB/Inbox/Routine/choy1216.31
23

24

25

26
27

28
                                                         2
